DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant filed an amendment Dec. 15, 2021 to claim 1, that modified the term “pulling mechanism” to “pulling portion”.  The amendment removes the term “pulling mechanism”, and this is sufficient for the Examiner to withdraw claim interpretation under 35 U.S.C. 112(f) for the term “pulling mechanism”.
Since claim 1 claims the cut surface has an outer diameter ranging from 135 mm to 160 mm, The Examiner interprets the outer diameter x of the cut surface must be in mm and diameter y of the opaque region must also be in mm in order to satisfy the relationship between x and y in the claimed formula. The Examiner interprets the formula represents the acceptable range of the outer diameter of the opaque glass portion y in mm based on the outer diameter of the cut surface x ranging from 135 mm to 160 mm.  
Claim Rejections - 35 USC § 112
The cancellation of claim 2 has rendered the rejection of claim 2 under 35 U.S.C. 112(b) moot.
The amendment to the claims filed Dec. 15, 2021 removing the term “when” in claim 1 is sufficient for the Examiner to remove the rejection of claims 1-3 under 35 U.S.C. 112(b) for the term “when”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Morgan on Feb. 25, 2021.
The claims in the application has been amended as discussed below.
Claim 3 (Currently Amended):  The method according to claim 1 wherein an outer diameter of the straight body of the glass preform .
Allowable Subject Matter
Claims 1 and 3 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest the method of claim 1, wherein the opaque glass portion has a circular shape, and wherein assuming that x is an outer diameter of the cut surface, and y is an outer diameter of the opaque portion at the cut surface, a relationship between x and y satisfies the claimed formula.  The Examiner interprets the formula represents the acceptable range of the outer diameter of the opaque glass portion y in mm based on the outer diameter of the cut surface x ranging from 135 mm to 160 mm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741